Case 1:19-cv-00995-GLR Document 19-5 Filed 07/15/19 Page 1 of 2




                EXHIBITD
         Case 1:19-cv-00995-GLR Document 19-5 Filed 07/15/19 Page 2 of 2




STATE OF MARYLAND                              *
                                               •               CIRCUIT COURT
         v.
                                               *               FOR

ROBERT JOHNSON,                                *               BALTIMORE CITY

                   Defendant.                  *               Case No. 114280004

* .                *     •       *     *       *       *       *        *       *         *         *
          ORPER GRANTING JOINT MOTION TO WITHDRAW GUILTY PLEA

        Upon consideration of the Joint Motion to Extend Time Requirements Pursuant to Rule 1-

204{aX3), Joint Motion to Withdraw Guilty Plea, and representations of counsel, it is         this~~
of     tp.J              2018,

        FOUND that the failure to file a motion to withdraw guilty plea before the time ofsentencing

in the above-captioned case as required by Rule 4-242(h), was the result ofexcusable neglect; and,

therefore, it is

        ORDERED that the Joint Motion to Extend Time Requirements Pursuant to Rule -1-

204(a)(3) is GRANTED, and the parties shall be permitted to file the Joint Motion to Withdraw

Guilty Plea; and it is further

        FOUND that, based on the representations of counsel, the withdrawal of the guilty plea in

the above-captioned case serves the interest ofjustice; and, therefore, it is

        ORDERED that the Joint Motion to Withdraw Guilty Plea is GRANTED, and, pursuant to

Rule4-242(h), theguiltypleaisWITHDRAWN.                       _Li   A       /       - ·· _ ......

                                                   iunGE'S SIGNATURE APPEAllS
                                                   ON THE ORIGINAL DOCUMENT ·:
                                                      JudgeCharttlfJ. ~~~~~s .       "'       ~     .
